UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1702



ISHWOR BAHADUR ADHIKARY,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-165-446)


Submitted:   March 16, 2007                 Decided:   April 24, 2007


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Khagendra Gharti-Chhetry, CHHETRY & ASSOCIATES, P.C., New York, New
York, for Petitioner. Peter D. Keisler, Assistant Attorney General,
Greg D. Mack, Senior Litigation Counsel, Richard Zanfardino, OFFICE
OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ishwor Bahadur Adhikary, a native and citizen of Nepal,

seeks review of an order of the Board of Immigration Appeals

(Board)   denying   his   motion   to   reconsider   and   reopen   removal

proceedings.    We have reviewed the administrative record and

conclude that the Board did not abuse its discretion in denying

Adhikary’s motion.    See 8 C.F.R. § 1003.2(a), (b) (2006).

           We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           PETITION DENIED




                                   - 2 -